                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

TYLER WAYNE GARRETT,                                                           PLAINTIFF
ADC #553053

V.                            CASE NO. 1:19-CV-85-JM-BD

KIRK GREEN and
LANCE BONDS                                                                 DEFENDANTS

                                          ORDER

       The Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. Mr. Garrett has not filed objections. After careful review of

the Recommendation, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in all respects in its entirety.

       Mr. Garrett’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s September 6, 2019 Order and his failure to prosecute this

lawsuit.

       IT IS SO ORDERED, this 28th day of October, 2019.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
